  

EXHIBIT 10.25

 

OPTION AGREEMENT AMENDMENT 

RF INDUSTRIES, LTD. 

2010 STOCK INCENTIVE PLAN

 

This Option Agreement Amendment (this “Amendment”) is made and entered into as
of December 17, 2018 by and between RF Industries, Ltd., a Nevada corporation
(the “Company”), and the option holder (the “Option Holder”) whose name is set
forth on the signature page of this Amendment. Capitalized terms used herein but
not otherwise defined shall have the meanings assigned to them in the 2010 Plan
(as defined below) or the form of Option Agreement (as defined below).

 

RECITALS

 

A. The Company has granted one or more options (the “Options”) to the Option
Holder under the Company’s 2010 Stock Incentive Plan (the “2010 Plan”). The
Options entitle the Option Holder to purchase shares of the Company’s common
stock upon the satisfaction of the vesting and other requirements described in
one or more of the Option grants, which grants incorporate the Company’s
standard form of Option Agreement (the “Option Agreements”).

 

B. The signature page of this Amendment lists each Option grant under the 2010
Plan which the Option Holder has received, and to the applicable Option
Agreement to which the Option Holder is a party. The signature page of this
Amendment also lists the number of shares of common stock that are the subject
of each such Option grant. Each Option grant describes the vesting schedule to
which the Option is the subject.

 

C. Section 10(a) of the 2010 Plan states that the Company’s Board of Directors
has the power and authority to accelerate the time at which an Option may first
be exercised or the time during which an Option shall vest. Furthermore, Section
(15) of the Option Agreements states that, in the event of a Corporate
Transaction, to the extent that an Option has not previously been exercised, the
Option shall terminate immediately prior to consummation of such Corporate
Transaction, unless the Board of Directors determines otherwise in its sole
direction to permit exercise of the Option prior to its termination, even if the
Option would not otherwise have been exercisable. Section 2(h) of the 2010 Plan
defines a Corporate Transaction as including (i) a sale, lease or disposition of
all or substantially all of the capital stock or assets of the Company; (ii) a
merger or consolidation of the Company in which the Company is not the surviving
entity; or (iii) a reverse merger in which the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash, or otherwise.

 

D. The Company and the Option Holder desire to agree in this Amendment that any
and all unvested Options granted to the Option Holder under the 2010 Plan and
listed on the signature page of this Amendment shall vest immediately prior to
the consummation of a Corporate Transaction, if the Options have not expired
prior to the consummation of the Corporate Transaction and if the Option
Holder’s Service with the Company has not terminated prior to the consummation
of the Corporate Transaction.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Company and the Option Holder hereby agree as follows:

 

1. Vesting of Options upon a Corporate Transaction.

 

(a) Immediately prior to the consummation of a Corporate Transaction, any and
all unvested Options granted to the Option Holder under the 2010 Plan and listed
on the signature page of this Amendment shall vest in full and become
exercisable by the Option Holder, if the Options have not expired by the terms
of the Option Agreements prior to the consummation of the Corporate Transaction
and if the Option Holder’s Service with the Company or an Affiliate of the
Company as an Employee, a Director, or a Consultant has not terminated prior to
the consummation of the Corporate Transaction. For purposes of this Amendment,
the terms Corporate Transaction, Service, Affiliate, Employee, Director, and
Consultant shall have the same meanings as are set forth in the 2010 Plan for
such terms.

 

(b) The Options described above in Section 1(a) shall terminate and shall no
longer be exercisable if they are not exercised by the Option Holder in
accordance with the terms of the Option Agreements at or prior to the effective
time of the Corporate Transaction. The Company shall provide the Option Holder
with prior notice of the Corporate Transaction in order to permit the Option
Holder to exercise the Options that vest pursuant to Section 1(a).

 

2. No Other Changes to the Option Agreements. Except as expressly amended by
this Amendment, all of the terms of the Option Agreements shall remain in full
force and effect. Furthermore, all of the provisions of the 2010 Plan
(including, without limitation, Section 11(c) relating to Corporate
Transactions) shall remain in full force and effect.

 

3. Counterparts. This Amendment may be executed in two counterparts, including
by facsimile, by e-mail in PDF format, or by other electronic means, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date set forth below.

 

  RF INDUSTRIES, LTD.         Signature:           Print Name:           Title:
          OPTION HOLDER         Signature:           Print Name:          
OPTIONS GRANTED TO OPTION HOLDER UNDER THE 2010 STOCK INCENTIVE PLAN:        
Date of Option Agreement(s) and Number of Option Shares Covered by Each Option
Grant:                              

 



 3 

 

 



 

 

 